The petitioner’s application for admission to the Bar of this State had been previously denied by order of this court, dated June 5, 1961, on the ground that she lacked the requisite character and fitness for an attorney and counselor at law. Petitioner now moves for a hearing and determination de novo of her said application or, in the alternative, to vacate the prior order on the ground that it was made in violation of her constitutional rights to due process of law as outlined in the recent decision of the Supreme Court of the United States (Willner v. Committee on Character, 373 U. S. 96). Upon the court’s own motion, petitioner’s original application for admission to the Bar is remitted to the Committee on Character and Fitness for the purpose of making a report to this court which shall contain, inter alia, appropriate findings, based upon the entire record, reciting the specific reasons for the Committee’s conclusion that the petitioner lacked the requisite character and fitness. Within 10 days after the filing of such report the Committee is directed to serve a copy thereof upon the petitioner’s attorney. Within 20 days thereafter the petitioner may make in this court such motion addressed to the Committee’s report and *964its findings, as petitioner may be advised. Pending the filing of the Committee’s report and the making of any motion addressed thereto, the court will hold in abeyance the petitioner’s present motion. Beldock, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.